DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed January 28, 2021. 
Claims 1, 5, 13 and 16 have been amended. 
Claims 12 and 14 have been cancelled. 
Claims 1-11, 13, 15 and 16 are now pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment to Claim 13 is required to show structure for the apparatus claim.
Authorization for this examiner’s amendment was given in an interview with John Hilten, Applicant’s representative, on February 5, 2021.
The application has been amended as follows: 

Claim 13. (Currently amended):
A wireless communication device  comprising:
at least one processor implemented by the wireless communication device and configured with configuration information wherein the configuration information comprises rules for selecting one or more of a plurality of access procedures to be used by the wireless communication device for accessing services provided by the Radio Access Network and wherein the access procedures include at least one of the following: a grant-based procedure; and/or a procedure including use of a signalling message;
wherein the wireless communication device is arranged to adapt the rules for selecting one or more of said plurality of access procedures to be used for accessing services based on results of previous access attempts. 

Allowable Subject Matter
Claims 1-11, 13, 15 and 16 (renumbered 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claim 1, directed to a method for enabling a wireless communication device to access services provided by a Radio Access Network, and independent Claim 13, directed to a wireless communication device to perform functional limitations that are similar to those performed by the wireless device in the method of claim 1, the prior art of record teaches configuring the wireless communication device with configuration information with rules for selecting one or more of a plurality of access procedures to be used by the wireless communication device for accessing services provided by the Radio Access Network, wherein the 
Prior art of record teaches selection of a random access procedure based on a previous access procedure, as may be seen in Deenoo et al, U.S. Patent Application Publication No. 20190104551 A1 (e.g., ¶ [0388]).
The prior art of record fails to teach or suggest, individually or in combination, or render obvious the limitations wherein the wireless communication device is arranged to adapt the rules for selecting one or more of said plurality of access procedures to be used for accessing services based on results of previous access attempts.
Claims 2-11, 15 and 16, dependent from Claim 1, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Patel et al, U.S. Patent Application Publication No. 20180098359 A1 teaches refined precoding based on a prior random access procedure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471